Citation Nr: 0618557	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbrosacral 
disability. 


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a claim for service connection 
for a lumbrosacral disability. 

The veteran testified before the Board by video conference 
from the RO in April 2006.  The Board granted a motion to 
delay adjudication for 90 days to allow submission of 
additional evidence. 

The issue of service connection for a lumbrosacral disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDING OF FACT

The veteran's April 2006 testimony and a May 2006 statement 
from a private physician were not previously considered by 
the RO, contain information that is material to the reason 
for denial, and raise a reasonable possibility of 
substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
decision that denied service connection for a lumbrosacral 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and a rating 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2005 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his recurrent back pain was caused 
by an injury that he incurred while serving as a deck hand on 
an Army harbor tug in Newfoundland, Canada in 1957.  He 
underwent a laminectomy in February 1973 and an L-4 
dissectomy in June 1980. 

The RO denied a claim for service connection for a herniated 
spinal disc and degenerative disc disease in March 1978 
because there was no evidence to show that the veteran's back 
condition was incurred in or aggravated by service and 
because the first manifestation of the condition was the 
surgery in 1973, many years after discharge.  The veteran's 
service medical records could not be obtained.  Limited 
personnel records also do not document the injury.  Even if 
the accident occurred as described by the veteran, there was 
no medical evidence to show a relationship between the injury 
and his current condition.  The private medical records of 
his surgeries in 1973 and 1980 contain one reference to "a 
history of injury" but no details of the date and 
circumstances. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In the video hearing in April 2006, the veteran restated the 
circumstances of his in-service injury and his initial 
treatment at a military medical facility.  He was assigned a 
temporary limitation of duty.  He also stated that he used 
medication to treat gradually worsening back pain that 
started immediately after the injury and continued to the 
present.  The veteran submitted a May 2006 letter from a 
private physician who stated that in his opinion the 
veteran's back condition was the result of an injury 
described to him by the veteran.  The veteran's testimony 
regarding continuity of symptoms and the physician's letter 
were not previously considered by the RO.  They are material 
to facts necessary to substantiate the case because they 
address the first manifestation of symptoms and a possible 
relationship of his current condition to an injury in 
service.   

Therefore, the Board concludes that new and material evidence 
has been submitted. 
The Board acts prior to 90 days from the date of hearing 
because this disposition will permit the submission of 
additional evidence. 


ORDER

The veteran's claim for service connection for a lumbrosacral 
disability is reopened. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

The physician's opinion, though probative, was not based on a 
review of medical evidence showing the veteran's back 
condition immediately after the accident or an examination of 
his current condition.  The physician may have reviewed the 
private medical records related to the veteran's surgery, but 
these records contained only one February 1973 hospital 
admission note of a "history of back injury."   Although 
the veteran's description of the accident is consistent with 
the time and circumstances of his service, medical evidence 
that shows the nature and severity of his injury and the 
extent of his initial treatment and limitation of duty, if 
available, would be helpful to establish a clear relationship 
between events in service and the veteran's current back 
condition.  

The Board acknowledges that previous efforts to obtain 
service medical records have been unsuccessful.  However, 
unit personnel records including sick call logs and limited 
duty assignments may be available.  Records may also be 
available directly from military care facilities or their 
successors in Newfoundland.  

There is no medical evidence that establishes the veteran's 
current condition.  A VA examination is necessary to decide 
the claim because there is medical evidence of possible 
residual conditions following surgery, lay evidence of his 
current symptoms and an injury in service, and the 
physician's opinion of a nexus between the veteran's symptoms 
and events in service.  38 C.F.R. § 3.159 (c) (4) (2005).   

Accordingly, the case is REMANDED for the following action:

1.  Request additional personnel records 
(such as sick call logs, temporary duty 
assignments, or duty restrictions) from 
the appropriate service agency relating 
to the veteran's service in an Army unit 
in Newfoundland, Canada from May to 
October 1957.  In addition, request that 
the service agency identify any military 
medical facilities that provided medical 
care in Newfoundland in 1957 that may 
still hold patient records.  If any are 
identified, request that the facilities 
provide medical records of the veteran's 
treatment from May to October 1957.  
Associate any records with the claims 
file. 

2.  Schedule the veteran for an 
examination by an orthopedic physician.  
Provide the examiner with the claims 
file.  Request that he provide a current 
assessment of the veteran's spine and an 
opinion of whether any abnormal condition 
or disease is as least as likely as not 
related to an injury in service. 

3. Then, readjudicate the claim for 
service connection for a lumbrosacral 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


